department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend d o y o w a h t w o w t n e u b n o a t w u o h we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you applied for exemption under sec_501 of the internal_revenue_code code as an educational and charitable_organization and you are incorporated in state your website states that your mission is to educate others about polygamous families and their culture encourage empowerment of individuals and families from the polygamous culture and provide crises referrals and response to those in the culture according to your letter on date1 you will accomplish these goals by providing programs in family enrichment training for political interaction legal conferences association meetings having an email listserv for current events granting aid to the polygamist community maintaining a website performing outreach within the polygamist community and out to other communities and media performing research providing referrals to social services and by conducting legislative_days in the state and national capitals you state in your letter on date1 that you spend approximately forty-five percent of your time conducting various forms of outreach to the general_public and the polygamous community these activities include youth rallies maintaining your website speaking with various social services groups and members of the public on topics affecting the polygamous community and the distribution of fliers and other handouts attachments to the letter on date2 demonstrate that a rally took place in city to provide yjour children with an opportunity to raise their voices in their own behalf sic the rally included patriotic music signs supporting the rights of the polygamous community and youth speakers extolling the virtues of polygamy your website which is continuously maintained contains general information about you as well as several articles and faqs aimed at providing a better understanding of what it means to be a member of the church including a book by a co-founder about her experience and choice to be in a polygamous marriage the articles include titles such as article1 article2 and article3 information found on your website speaks to the belief in the necessity of plural marriage in order to achieve exaltation other statements on your website seek to induce individuals in the polygamist community to openly disobey laws stating that the women of your community will no longer be silent the website also includes your position on and explanations of laws that affect the polygamous community the site continues to state that you do seek decriminalization of polygamy by the removal or appropriate alteration of laws specifically targeting polygamists and the ultimate removal of state’s constitutional prohibition against polygamy additionally the site contains position papers on current and proposed laws that affect the polygamous community finally the site contains the message that you oppose legislation or constitutional amendments especially defining marriage which restrict rather than protect individual freedoms and rights as part of your outreach you also provide confidential referral services during a crisis or for victims of domesiic or child abuse in order to reduce any barriers preventing members of the polygamous community from receiving such services you state in your letter on date’ that you spend fifteen percent of your time conducting association meetings according to association’s website association brings together government agencies nonprofit_organizations and interested individuals who are working to open up communication break down barriers and coordinate efforts to give people associated with the practice of polygamy equal access to justice safety and services association was started by the state attorney general's office and in year was turned over to the center by the attorney general’s office your letter on datei states that you provide three meetings every month for the attendants and organizational committees of association according to your letter on date1 sponsoring a continuing education conference for attorneys consumes ten percent of your time attachments to your letter on date2 show that the legal conference was titled conference it featured nine speakers eight of whom were practicing attorneys including the then attorney_general of utah all of the speakers were qualified in their particular areas dealing with the effects of the law on polygamy the purpose of the course was to promote greater understanding of the legal implications of polygamy according to your letter on date1 you spend five percent of your time on family enrichment programs these programs as stated in the same letter provide information about domestic violence medical resources including pediatricians and dentists child abuse and how to report it and understanding the political process additionally fliers provided with your letter on date2 indicate that these programs bring in trained professionals in the topic of that night’s program these fliers also indicate that the family enrichment seminars advise on drafting legal documents and the effects of the law on the family in general multiple fliers demonstrate that during these seminars you encouraged individuals to get involved in the political process the fliers state that you will discuss strategies to decriminalize plural marriage items passed by state’s legislature affecting the polygamous community and how to get involved in the political process the fliers also show that these programs are free but they are restricted to the polygamous community as stated in your letter on date1 you will spend four percent of your time providing training in advocacy and conflict management these training sessions will educate individuals about advocacy how to be an advocate for their families how to communicate and participate in policy political decisions and how to communicate in high stress and conflict scenarios according to your letter on date2 this training includes general advocacy training that predominantly focuse s on the value of relationship building collaboration with community partners and creating a concise and effective message parts of this training focus specifically on effectively communicating a pro-polygamy viewpoint to the media finally this training provided a one hour segment on organizational aspects of lobbying such as creating a phone tree becoming informed on the issues and the importance of being civically involved other trainings included a legislative education day that included a session on how to lobby as well as a tour of the state legislature and a viewing of a legislative session this legislative training was directed at members of the polygamous community you state in your letter on date1 that you spent five percent of your time organizing and granting aid to mothers and children in ranch who were impacted by events that occurred in year ranch is a large polygamous community found or accused of performing bigamy and other illegal activities an attachment to your letter on date2 shows for year only you collected through rallies and requests through the media and distributed care packages for these mothers and children finally you state in your letter on date1 that you spend four percent of your time on direct legislative efforts the letter on date2 states that you attended both a republican and democratic caucus in state’s legislature to discuss the role and importance of association these discussions with legislators covered the broad topic of help for polygamous families through government social services additionally the letter on date2 indicates that your officers visited washington d c in their roles as officers to discuss pending legislation and general issues affecting the polygamous community but you did not fund these trips news articles you submitted state that your chief officers could be called the mothers of the polygamists-as-lobbyists movement additionally a principle officer in her role as such said we foresee we will need to broaden our lobbying efforts and go national ruined by those on the national level who don’t know anything other remarks about you by your officers state that this is an effort to increase the dialogue so people aren't intimidated by government officials and that a desire exists for lawmakers to see that a lot of stereotypes of polygamists aren't true we don’t want our work finally you stated that you oppose any ruling that deprives polygamists of the right to organize or manage a_trust with their own assets any ruling that declares a_trust formed by polygamists as ‘promoting illegal activities ’ invalid un-constitutional or ‘illegal ’ simply because the organizers embrace plural marriage any ruling that deprives church to self-governance that distinguishes and diminishes the rights of polygamists from the rights of other american citizens any ruling or government action that establishes an inequality in the law of the right to access their own assets or their right in light of these beliefs and activities you have submitted a form_5768 electing to fall under sec_501 of the code your board as reported in your form_1023 consists of six unrelated members all of the directors are polygamists or have experience in the polygamist community law sec_501 of the code provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual title chapter part of the state code states a person is guilty of bigamy when knowing he has a husband or wife or knowing the other person has a husband or wife the person purports to marry another person or cohabits with another person bigamy is a felony of the third degree sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for exempt purposes if it is an ‘action’ organization an action_organization is defined in one of three ways first an action_organization is such if a substantial part of its activities is attempting to influence legislation by contacting or urging the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or otherwise advocating the adoption or rejection of legislation second an action_organization is one that participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office third an action_organization is such if its main or primary objective is only attainable by legislation or a defeat of proposed_legislation and if advocates for the attainment of such main or primary objective it sec_1_501_c_3_-1 of the regulations defines charitable as it is used in its generally accepted legal sense it continues to describe the generally accepted legal sense as the relief of the poor and distressed advancement of religion advancement of education or science erection or maintenance of public buildings lessening the burdens of government or promoting social welfare if its an organization designed to accomplish one of the above causes or to lessen neighborhood tensions defend human and civil rights or combat community deterioration and juvenile delinquency revproc_86_43 1986_2_cb_729 establishes four factors which may constitute propaganda rather than educational activities the presentation of viewpoints unsupported by facts is a significant portion of the organization’s communications the facts purporting to support the viewpoint are distorted the presentations make substantial use of inflammatory or disparaging terms and express conclusions more on the basis of strong emotion than objective evaluation and the approach used in the presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter revrul_58_66 1958_1_cb_66 provides that for the purpose of administering federal tax law the marital status of individuals is determined by state law revrul_66_256 1966_2_cb_210 provides exemption for an organization that presents public forums and debates on issues that are often political and controversial the organization invites speakers with many perspectives on a subject matter for an open discussion of the topic with no support for either side providing such balanced public forums and debates is an educational activity notwithstanding the political and controversial content revrul_71_447 1971_2_cb_230 states that under common_law the term charity encompasses all three major categories of religious educational and charitable purposes all charitable trusts educational or otherwise including religious trusts are subject_to the requirement that the purpose of the trust may not be illegal or contrary to public policy citing restatement second trusts sec comment c a_trust for a purpose the accomplishment of which is contrary to public policy although not forbidden by law is invalid revrul_75_384 1975_2_cb_204 provides that an organization that induces or encourages the commission of criminal acts by planning and sponsoring such events cannot be exempt under c since it violates the common understanding of a charitable_trust in 98_us_145 the supreme court-held it is a law in the territories_of_the_united_states that plural marriage shall not be allowed and indicated that such law is within the legislative power of congress is constitutional and is valid in 461_us_574 the supreme court upheld the service's revocation of the tax exempt status of two schools because of their racially discriminatory policies which it found contrary to established public policy indicated that entitlement to tax exemption depends on meeting certain common_law standards of charity -an institution seeking tax-exempt status must serve a public purpose and not be contrary to established public policy policy it does not provide a public benefit and cannot qualify as charitable and therefore not exempt if an organization engages in activities in direct contravention of public in reaching its decision the court in 585_fsupp_1126 d c utah the court indicated that the landmark decision in the area of freedom of religion in connection with polygamy is 98_us_145 in which the supreme court confirmed a conviction even though the defendant believed that the practice of polygamy was his religious duty and of divine origin and he had received permission from the authorities of his church to enter into the polygamist marriages also the court indicated that a long line of decisions beginning with 98_us_145 had either expressly approved statutes forbidding the practice of plural marriage or approved them in other contexts as subsisting authority in the area of the free exercise clause of the first amendment see eg 103_us_304 116_us_55 118_us_346 133_us_333 136_us_1 state v hendrickson p utah 303_us_444 310_us_296 state v barlow p 2d utah appeal dismissed for want of substantial federal question 324_us_829 146_f2d_730 10th cir state v musser utah 329_us_14 in re state in interest of black utah 2d 366_us_599 406_us_205 413_us_49 567_f2d_955 10th cir 613_f2d_233 10th cir 455_us_252 bob jones university v united_states u s id further at no time has 98_us_145 been overturned by the supreme court id in 161_f3d_755 d c cir the court determined that an organization established and operated for one year prior to an election where tax reform was a major issue and where evidence showed the organization had started with a conclusion and looked for research to support such conclusion was an action_organization as part of its activities the organization published a final report wherein it extolled the benefits of the flat_tax and ‘recommend ed to the congress and to the president of the united_states that the current internal_revenue_code be repealed in its entirety restatement second of trusts section states that a charitable_trust cannot be created for a purpose which is illegal the first comment illustrates the rule indicating that where the trust estate is to be used for a criminal purpose the trust is invalid thus a_trust for the promotion of polygamy is invalid analysis to be exempt under sec_501 an organization must be operated for a charitable or educational purpose as they are defined by statute and regulation and interpreted by the irs and the courts sec_1_501_c_3_-1 while you conduct many educational and charitable activities we cannot find that your primary purpose is educational or charitable under sec_501 in the tax code charity is interpreted in its generally accepted legal sense sec_1_501_c_3_-1 this includes the requirement for all charitable trusts including religious and educational trusts that their purposes may not be illegal or contrary to public policy revrul_71_447 supra citing restatement second trusts sec comment c a_trust for a purpose the accomplishment of which is contrary to public policy although not forbidden by law is invalid this ruling is further clarified by revrul_75_384 supra which provides that an organization that induces or encourages the commission of criminal acts cannot be exempt under c since it violates the common understanding of a charitable_trust these principles were later upheld in the supreme court case 461_us_574 where in reaching its decision the court indicated that entitlement to tax exemption depends on meeting certain common_law standards of charity - namely that an institution seeking tax-exempt status must serve a public purpose and not be contrary to established public policy the exercise of polygamy is illegal under state marriage law state provides in its code that a person is guilty of bigamy when knowing he has a husband or wife or knowing the other person has a husband or wife the person purports to marry another person or cohabits with another person bigamy is a felony of the third degree multiple supreme court cases have held that such state bigamy laws do not violate an individual’s freedom to exercise religion regardless of any firmly held beliefs see 585_fsupp_1126 the landmark case on this point remains 98_us_145 id for purposes of federal tax laws marital status is determined by state laws revrul_58_66 supra since state law forbids polygamous marriages it follows that polygamy is against the policy of the federal tax code for purposes of a state corporation furthermore polygamy has been contrary to federal policy for more than one hundred and thirty years 98_us_145 585_fsupp_1126 it is so well established that the restatement of trusts cited in revrul_71_447 supra used it as an example where by the terms of the trust the trust estate is to be used for a criminal purpose the trust is invalid thus a_trust to expend the trust estate in the promotion of revolution or in printing and circulating books or pamphlets the printing and circulation of which are forbidden by law is invalid so also a_trust for the promotion of polygamy or other sexual offenses is invalid restatement second of trusts cmt a since you are operated to condone and support those engaging in the illegal act of polygamy you cannot be exempt under sec_501 you train people to effectively communicate a pro- polygamy message and to manipulate the law to further a polygamous lifestyle you provide confidential referrals and support and train women to elicit more understanding and support from medical and government personal from whom they seek help for some of the difficulties arising from polygamous marriage the fact that these trainings are restricted to the polygamous community furthers your support of an illegal activity additionally you provide conferences for attorneys and others in the legal community seeking to represent those performing polygamous acts your website rallies and publications try to change general opinion about polygamy similar to bob jones university whose activities created an environment to perpetuate discrimination see 461_us_574 your training courses as well as your website and rallies all seek to create an environment where people are free to contravene state law and federal policy not only do you seek to create a permissible environment but you also suggest to people that they must perform illegal acts by stating through your website that polygamy is the only way to achieve exaltation you admit in your application and through your material the illegality of polygamy and you actively fight to alter the status of polygamy you train individuals in proper techniques for advocacy and argumentation these trainings are directed solely at the polygamous community the trainings are intended for political advocacy as well as day-to-day advocacy of an illegal lifestyle you hope to use the media to broadly disperse a positive view of an illegal activity furthermore you provide specific training on how to lobby which is also directed solely at the polygamous community this training activity is supported by pro-polygamy rallies visits to the state capital building and printed material on your website espousing a singular pro-polygamy point of view in addition to your activities statements by you and your officers have displayed an over-arching objective to alter the legal status of polygamy your website states that you do seek decriminalization of polygamy by the removal or appropriate alteration of laws specifically targeting polygamists polygamy your chief officer is quoted as saying we foresee we will need to broaden our lobbying efforts and go national news articles have even listed your founders as mothers of the polygamists-as-lobbyists movement you have also stated that as an organization and the ultimate removal of state’s constitutional prohibition against you oppose any ruling that deprives polygamists of the right to organize or manage a_trust with their own assets any ruling that declares a_trust formed by polygamists as ‘promoting illegal activities ’ invalid un-constitutional or ‘illegal ’ simply because the organizers embrace plural marriage any ruling that deprives church to self-governance that distinguishes and diminishes the rights of polygamists from the rights of other american citizens any ruling or government action that establishes an inequality in the law of the right to access their own assets or their right these statements demonstrate that one of your substantial purposes is to support what has heretofore been and continues to be an illegal activity furthermore the statements above help demonstrate that your primary objective cannot be attained without legislation and that you advocate for the change_of such law the regulations prohibit recognition of action organizations including those that have a primary objective that is only attainable by legislation and that advocate for the attainment of such primary objectives sec_1_501_c_3_-1 much of your outreach and training activities which together comprise over half of your activities provide the tools for legislative activity while espousing a distinct view point that by your own admission cannot be achieved without legislation despite the fact that your listed purposes may be attainable without legislation incorporating all of the facts and circumstances of your organization shows that your main objective cannot be achieved without legislation your organization looks substantially like that in 161_f3d_755 in that your public discussions and publications present material in a partisan manner in order to alter people’s opinions on an issue requiring legislation the presence of a primary purpose that cannot be achieved without a change in legislation also prevents your recognition as an exempt_organization while you conduct many educational activities including conflict resolution training a legal continuing learning course and family enrichment activities they are not your main activities and do not constitute your primary purpose accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the your protest statement should be accompanied by the following declaration statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you want if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service tege se t eo ra t constitution ave n w washington dc if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lois lerner director exempt_organizations sincerely
